Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
           In the reply filed 9/12/2022, Applicant has amended Claim 1.  
Claims 1, 3-5, 14-15, 19, and 21 are under consideration. 



Withdrawn Claim Objections
	The objection to Claim 1 has been withdrawn due to applicant’s amendment.


Withdrawn 35 USC § 112(b)
The prior rejection of Claims 1, 3-5, 14-15, 19, and 21 under 35 U.S.C. § preAIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendment of Claim 1 to describe the target region.


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), Bentwich (US 7,655,785, patented 2/02/2010, prior art of record), Schraen-Maschke et al. (Neuro Disease, 2004, 15:449-460, prior art of record) and Honigman et al. (US2008/0182813, published 7/31/2008, prior art of record)

In regard to the method step of claim 1, Williams teaches a method for delivering an interfering RNA to an individual with Alzheimer’s disease (AD) or related dementia (p.1, Field of Invention), which that bind to a tau target and reduce the level of tau polypeptide (p. 4, Tau targeting by means of RNAi). 
With respect to the individual to be treated in claim 1, Raber et al. (2004), evidences that the vast majority of AD patients comprise at least one apoE4 allele (see Table 1 at p. 642). Furthermore, Brecht et al., (2004) teaches that those individuals having homozygous apoE4 alleles have a 90% chance of developing AD (p. 2528, Intro), and that overexpression of apoE4 in an animal model of AD lead to pathological accumulation of phospho-tau (Abstract). Thus, the individuals with AD to be treated by the method taught by Williams et al. would either naturally have at least one apoE4 allele, or would be a genotype of interest because of the genetic linkage of the apoE4 allele to AD. 
However, in regard to the tau-specific iRNA of claim 1 being coupled to a carrier that provides targeted delivery to GABAergic interneurons, although Williams demonstrates that the tau-specific iRNA reduces tau levels in the whole hippocampus (pgs. 34-35, Example 4, Fig.6), and that the interfering RNA can coupled to a carrier molecule (p. 21, last 2, para), they are silent with respect to the tau-specific interfering nucleic acid being coupled to a carrier molecule that provides targeted delivery to GABAergic interneurons.
In regard to claim 1, Dugan teaches a method of increasing the functionality of parvalbumin (PV) positive GABAergic interneurons in diseases such as Alzheimer’s by targeted delivery of a specific interfering nucleic acid to the PV positive GABAergic interneurons [0006, 0015, 0029, 0073, 0075, 0179, 0184, 0259]. Specifically, Dugan teaches the interfering nucleic acid is coupled to a carrier molecule that comprises a PV-specific targeting ligand [0205, 0217, 0294-0295, 0302].
In regard to claim 21, Dugan teaches the PV-targeting ligand is an antibody [0295].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tau-specific iRNA as taught by Williams and combine targeted delivery of a specific interfering nucleic acid to parvalbumin (PV) positive GABAergic interneurons as taught by Dugan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as state supra, Dugan teaches that there is diminished activity of PV positive GABAergic interneurons in neuroinflammatory disease states such as AD [0178]. Importantly, Brady et al. (1997) teach that PV positive GABAergic interneurons of the hilus of the hippocampus are especially vulnerable in AD individuals (p. 1113, Abstract, Introduction, p. 1115, Table 2). Thus, it would have been obvious to modify the method Williams to target the tau siRNA to PV-GABAergic hilar interneurons in an AD subject. In regard to the reasonable expectation of success of targeting tau in these neurons so as to improve hippocampal GABAergic interneuron function in an AD individual, Johansson et al., (2006) disclose that amyloid beta activated tau contributes to hippocampal interneuron degeneration (Abstract, p. 23, Discussion, 3rd paragraph) while tau depletion protects hippocampal neurons against degeneration (p. 22, Discussion, last sentence). Thus, Johannes provides a scientific nexus between amyloid beta induced loss of hippocampal GAD65 inhibitory neurons, and phosphor-tau accumulation in those hippocampal neurons (see also Figs 7 & 8). Accordingly, targeting tau in interneurons of the hippocampus would have been a successful method for treating AD. In regard to targeting the hilar region of the hippocampus, Brecht et al., (2004) teaches that in an animal model of AD comprising an apoE4 transgenic animal model of AD, pathological phospho-tau containing inclusions were found primarily in the hilus of the hippocampus (p. 2532, Discussion, 1st para.). Thus, targeting tau in the hilus of the hippocampus would have been a predictably obvious method for treating AD.
However, in regard to the nucleotide sequence of the tau-specific iRNA of claim 1, although Williams et al. teaches that the regulatory region in the UTR of tau can be targeted (p. 15, lines 19-21), they are silent with respect to an iRNA targeting a region of at least 10 contiguous nucleotides encompassed by nucleotides 5596-5807 of SEQ ID NO:2.
	With respect to the target sequence of the tau-specific iRNA of claim 1, Bentwich teaches composition of nucleic acids to selectively inhibit the translation of target genes, wherein the target region is in the 3’UTR of the target gene (Abstract, see Fig. 8). Specifically, in regard to the target region for the iRNA of claim 1, Bentwich teaches a finite genus of interfering nucleic acids for treating Alzheimer’s disease and discloses SEQ ID NO:449,244 (tggaaataaagttattactctga) (col 8, 3rd para.), which is encompassed by nucleotides 5596-5807 of SEQ ID NO:2 (i.e., nucleotides 5784-5806 of SEQ ID NO:2) (see SCORE results 4/02/2021, oligo15.rni.file, result #18). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice a method of reducing tau by targeting the UTR as suggested by Williams et al. and substitute an iRNA that targets the 3’UTR of tau as taught by Bentwich with a reasonable expectation of success. 
In regard to choosing SEQ ID NO:449,244 of Bentwich as the target sequence for inhibiting tau, the ordinary skilled artisan would have been motivated to do so for several reasons. 
First, although Bentwich provides a genus of target sequences to choose from, the ordinary skilled artisan would have been motivated to choose SEQ ID NO:449,244 because there was a finite number of target sequences for tau that Benwich identified as predictably potential sequences based on validation methods for specific binding to the target gene and ability to engage dicer cutting (see Figs. 8-10 of Benwich).
 Second, the ordinary skilled artisan would have been motivated to choose the target sequence taught by Benwich SEQ ID NO:449,244 (tggaaataaagttattactctga) because this sequence targets the polyadenylation sequence in the 3’UTR of the tau mRNA. Specifically, Schraen-Maschke (2004) evidences that SEQ ID NO:449,244 of Bentwich specifically targets the second polyadenylation site (i.e., “aataaa” see bold/underlined sequence in Bentwich’s sequence) in the 3’UTR of tau, and therefore would target the longer brain specific transcript of tau (p. 451, 3rd para. of Schraen-Maschke). Furthermore in regard to making and using an interfering RNA that targets a gene at its polyadenylation site with a reasonable expectation of success, the prior art of Honigman et al (2008) teaches effectively targeting the polyadenylation sequence of a gene associated with a disease, wherein the polyadenylation consensus sequence “aataaa” is combined with surrounding sequences that are specific to the target gene [0061-0065, 0086, 0100-0101]. Thus, it would have been predictably obvious to choose SEQ ID NO:449,244 of Benwich because it was already validated by Benwich and encompassed the polyadenylation sequence (in bold/underlined) surround by (tggaaataaagttattactctga) tau specific sequences (in italics).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/12/2022 are acknowledged.
Applicant argues that the Examiner has not made obvious the claimed range of nucleotides as recited in the SEQ ID Nos of amended claim 1. Specifically, Applicant argues that Bentwich teaches tens of thousands of sequences and there is no direction to choose SEQ ID NO:449,244 of Bentwich. In addition, Applicant argues that Schraen-Maschke merely discloses two polyadenylation sequences (AATAAA), but does not disclose the longer brain specific transcript, and does not make obvious the claimed tau target sequence of at least 10 contiguous nucleotides.  Furthermore, Applicant argues that Schraen-Maschke teaches that tau gene regulation is not well known. Finally, Applicant argues that Honigman does not teach which part of the polyadenylation sequence to target with siRNA and does not disclose tau. 
Applicant's arguments have been fully considered but they are not found persuasive.
First, as stated the above rejection, there was a finite number of identified, predictably solutions. Although Bentwich provides a genus of target sequences to choose from, the ordinary skilled artisan would have been motivated to choose SEQ ID NO:449,244 because there was a finite number of target sequences for tau that Benwich identified as predictably potential sequences based on validation methods for specific binding to the target gene and ability to engage dicer cutting (see Figs. 8-10 of Benwich).
 Second, the ordinary skilled artisan would have been motivated to choose the target sequence taught by Benwich SEQ ID NO:449,244 (tggaaataaagttattactctga) because this sequence targets the polyadenylation sequence in the 3’UTR of the tau mRNA. Contrary to Applicant’s assertion, Schraen-Maschke (2004) teaches that SEQ ID NO:449,244 of Bentwich specifically targets the second polyadenylation site (i.e., “aataaa” see bold/underlined sequence in Bentwich’s sequence) in the 3’UTR of tau, and therefore would target the longer brain specific transcript of tau (p. 451, 3rd para. of Schraen-Maschke). 
As stated supra, Schraen-Maschke discloses that the first poly A generates a smaller 2 kb transcript, while the second polyA generates the larger 6 kb transcript, “the later being the major form in the brain.” (p. 451, 3rd para.). Note that Applicant’s SEQ ID NO:2 is 5,811 nucleotides long and encompasses both the first and second polyA that are about 4kb apart. Specifically, the “TGA” stop of the tau protein corresponds to nucleotides 1,643 to 1,646 of SEQ ID NO:2, which is followed by the first poly A that corresponds to nucleotides 1,875 to 1,881 of SEQ ID NO:2, which is followed by the second polyA that corresponds to nucleotides 5,787 to 5,793 of SEQ ID NO:2. As stated supra, the second polyA is also encompassed by the interfering nucleic acid of Benwich, and is encompassed by the claimed region of nucleotides 5,596-,5807 of SEQ ID NO:2.
[AltContent: textbox ([img-media_image1.png])]Further, so as to clarify that the “aataa” sequence in the splice forms of human tau (i.e. MAPT), the Examiner has provided “BLAT” results of SEQ ID NO:2 (top), first poly A (nucleotides 1,868 to 1,891 of SEQ ID NO:2, and the interfering nucleic acid of Benwich (nucleotides 5,784 to 5,806 of SEQ ID NO:2). As was noted in the prior Office action, Williams et al., (p. 33, 1st para.) as well as Applicant’s specification [0132], evidence that SEQ ID NO:2 comprises the 3’UTR of this human Tau (i.e. MAPT) mRNA, wherein the first polyA results in the short 2kb transcript, while the second polyA results in the longer 6kB transcript.
Thus, the location of the polyadenylation sequences in the 3’UTR of human Tau mRNA were well characterized at the time of the invention, and as stated supra, the core motif of “aataa” was part of the target sequence SEQ ID NO:449,244 of Bentwich that corresponds to nucleotides 5784-5806 of SEQ ID NO:2 of instant Application.
In regard to Applicant’s arguments that although Schraen-Maschke states that Tau gene regulation is not well established, there still would have been a reasonable expectation of success in choosing the interfering nucleic acid of Bentwich. Specifically, in regard to making and using an interfering nucleic acid that targets a gene at its polyadenylation site with a reasonable expectation of success, the rejection above cites the prior art of Honigman et al (2008) who teaches effectively targeting the polyadenylation sequence of a gene associated with a disease, wherein the polyadenylation consensus sequence “aataaa” is combined with surrounding sequences that are specific to the target gene [0061-0065, 0086, 0100-0101]. 
	Furthermore, in response to Applicant's arguments against the reference of Honigam individually for not teaching the interference of the polyA site of Tau, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant, it would have been predictably obvious to choose SEQ ID NO:449,244 of Bentwich because it was already validated by Bentwich and encompassed the polyA that corresponds to the longer 6kB transcript, which is the major form in the brain. 
Furthermore, Honigam demonstrates that the targeting of the polyA motif can be done in a variety of genes and provides the general formula for interfering RNA comprising at least 15 nucleotides comprising at least two parts, the first part being the consensus sequence of the polyA (i.e. aataaa in the case of Tau), and at least 9 contiguous or non-contiguous nucleotides adjacent to the polyA motif [0101], which is exactly what is taught by SEQ ID NO:449,244 of Bentwich.
It would be therefore predictably obvious to use the Tau interfering nucleic acid of Bentwich when practicing a method of Williams et al.  In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of using the interfering nucleic acid of Bentwich to inhibit tau in the brain of the apoE4 patients of Williams with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) the reference of Williams teaches targeting tau with interfering nucleic acids and specifically discloses the UTR (2) Bentwich provides a suggestion of a particular interfering nucleic acid that targets the 3’UTR of tau, while Schraen-Maschke teaches this particular interfering nucleic acid comprises the second polyA in the longer 6kB isoform of tau that is the major form in the brain, and (3) the reference of Honigman et al. contained a detailed enabling methodology for targeting the polyA in a gene with an interfering nucleic acid that could have easily been applied to other genes such as tau, thereby suggesting modification of the method of Williams to include the interfering nucleic acid of Bentwich would have been successful.  Applicant is reminded that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.




Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), Bentwich (US 7,655,785, patented 2/02/2010, prior art of record), Schraen-Maschke et al. (Neuro Disease, 2004, 15:449-460, prior art of record) and Honigman et al. (US2008/0182813, published 7/31/2008), as applied to claim 1, in further view of Tamamaki et al. (US2007/0116686, published 5/24/2007, prior art of record) and Fukuda et al., (Brain Res, 1997, 764:237-243, prior art of record)

As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific interfering RNA comprising a PV-GABAergic interneuron targeting ligand.
However, although Williams et al. teaches the iRNA is under the control of a promoter and present in an expression vector (p. 9, 2nd para., p. 24, last para., p. 33-34) they are silent with respect to an interneuron-specific promotor.
Tamamaki teaches a method of expressing a transgene with a GABAergic interneuron promoter such as GAD67 (Abstract, [0022], Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tau-specific iRNA as taught by Williams et al. and substitute the GABAergic interneuron promoter as taught by Tamamaki with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because an interneuron promoter such as GAD67 would favor the expression in the PV positive GABAergic hilar interneurons of the hippocampus. Specifically, Fukuda et al. (1997) teaches that GAD67 is highly expressed in hilar interneurons in the CA3 and dentate regions of the hippocampus (p. 239, 2nd para.), and may represent a subpopulation of PV positive interneurons specific to these regions (p. 241, 3rd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/12/2022 are acknowledged and have been addressed supra.


Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018),Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), Bentwich (US 7,655,785, patented 2/02/2010, prior art of record), Schraen-Maschke et al. (Neuro Disease, 2004, 15:449-460, prior art of record) and Honigman et al. (US2008/0182813, published 7/31/2008), as applied to claim 1, in further view of Thakker et al., (PNAS, 2004, 101:17270-17275, prior art of recrod)

As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific interfering RNA comprising a PV-GABAergic interneuron targeting ligand.
However in regard to claims 4 and 5, although Williams et al. teaches the iRNA is formulated for local administration (p. 22, 2nd para.,) and contemplates local routes of administration intracranally such as intracerebroventricular (ICV) administration (p. 4, 1st para.), they do not present a preferred embodiment of an intracranial route of administration.
Thakker teaches a method of intracranial injection of interfering RNA by ICV administration (p. 17271, Methods, 2nd para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tau-specific iRNA as taught by Williams and substitute the ICV administration as taught by Thakker with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Williams discloses ICV administration as a method known in the art. Furthermore, Thakker teaches that ICV administration of an interfering RNA demonstrates the most significant inhibition in the hippocampus (p. 17272, Results, see Figs. 1b & 2a).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/12/2022 are acknowledged and have been addressed supra.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), Bentwich (US 7,655,785, patented 2/02/2010, prior art of record), Schraen-Maschke et al. (Neuro Disease, 2004, 15:449-460, prior art of record) and Honigman et al. (US2008/0182813, published 7/31/2008), as applied to claim 1, in further view of Taliaz et al., (Mol Psych, 2010, 15:80-92, published on-line 7/21/2009, prior art of record)

As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific interfering RNA comprising a PV-GABAergic interneuron targeting ligand.
However in regard to instant claims, although Williams et al. teaches the iRNA is formulated for local administration (p. 22, 2nd para.,), they are silent with respect to intracranial administration.
Taliaz teaches a method of intracranial injection of an interfering nucleic RNA by administration to the hilus of the hippocampus (p. 82, In vivo Methods, col 2, 2nd & 3rd para.). Note that Taliaz considers the region between the blades of the dentate gyrus as the “defined as the zone of the hilus” (p. 84, col 1, last para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tau-specific iRNA as taught by Williams and substitute the intracranial administration to the hippocampus as taught by Taliaz with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Brady et al. (1997) teach that PV positive GABAergic interneurons of the hilus of the hippocampus are especially vulnerable in AD individuals (p. 1113, Abstract, Introduction, p. 1115, Table 2). Second, as stated supra, Brecht et al., (2004) teaches that in an animal model of AD comprising an apoE4 transgenic animal model of AD, pathological phospho-tau containing inclusions were found primarily in the hilus of the hippocampus (p. 2532, Discussion, 1st para.). Thus, it would have been obvious to modify the method Williams to target the tau siRNA to PV-GABAergic interneurons in the hilus of an AD subject.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/12/2022 are acknowledged and have been addressed supra.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), Bentwich (US 7,655,785, patented 2/02/2010, prior art of record), Schraen-Maschke et al. (Neuro Disease, 2004, 15:449-460, prior art of record) and Honigman et al. (US2008/0182813, published 7/31/2008), as applied to claim 1, in further view of Roberson et al., (Science, 2007, 316:750-754, see IDS filed 3/28/2018), and Fastbom et al., (Alzh Dis Assoc Disord, 1998, 12:14-17, prior art of record) 

As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific interfering RNA comprising a PV-GABAergic interneuron targeting ligand.
However, after the knockdown of tau, Williams et al are silent with respect to the step of testing for increases in learning and memory in the AD patients.
	With respect to claims 14 and 15, Roberson teaches knocking out tau in an animal model of AD. Specifically, Roberson teaches the method steps of testing the learning and memory of the tau knockout animals via a Morris water maze (MWM), wherein cognitive function is increased in the tau knockouts (p. 751, Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to practice the method of reducing tau in an AD patient as taught by Williams and combine the step of testing an increase in cognition as taught by Roberson with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Roberson so as to determine whether treatments aimed at reducing tau could block the cognitive impairments associated with AD (Abstract). In regard to the reasonable expectation of success of the claimed outcome of increase cognitive function by delivering tau-specific iRNA to protect GABAergic interneurons of the hippocampus, as cited supra, Johannes provides a scientific nexus between amyloid beta induced loss of hippocampal GAD65 inhibitory neurons, and phosphor-tau accumulation in those hippocampal neurons (see also Figs 7 & 8). Accordingly, targeting tau in interneurons of the hippocampus would have been a successful method for improving hippocampal functioning (i.e., short-term memory) in AD patients. Importantly, an association between increasing GABAergic functioning and reducing the clinical symptoms of AD was long known in the art. Specifically, Fastbom et al., (1998) teaches that pharmacologically increasing the functionality of GABAergic interneurons with benzodiazepine use is correlated with a reduced incidence of an AD diagnosis, thereby suggesting that GABAergic activation “may have protective effects against the disease” (Abstract, p. 16, Table 1) and that enhancing GABAergic function could improve cognitive functioning by counterbalancing the excitotoxicity of glutamatergic transmission (p. 16, Discussion, last para). Thus, there was a reasonable expectation of success that one would see improved cognitive function when increasing the functionality of GABAergic interneurons with a tau-specific siRNA.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/12/2022 are acknowledged and have been addressed supra.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1631